Wiley, J. —
Appellant sued appellee to recover damages for an injury received by a bolt or current of lightning inducted into his office by an alleged defective telephone wire placed and left there by appellee. The complaint is in three paragraphs, and in each of them appellant demands judgment in the sum of §5,000. To each paragraph of complaint appellee addressed a demurrer, which was sustained, and appellant refusing to plead further or amend, judgment was rendered against him for costs. This is therefore an action seeking the recovery of a money judgment only, and the amount in controversy being more than §3,500, as shown by the prayer of the complaint, the jurisdiction is in the Supreme Court. This court has not jurisdiction, and the case is ordered transferred to the Supreme Court. Williams v. Citizens, etc., Co., 153 Ind. 496.